NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAMON CHARLES WILLIAMS,                         No. 21-55053

                Petitioner-Appellant,           D.C. No. 8:20-cv-01110-DOC-ADS

 v.
                                                MEMORANDUM*
KELLY LAIMANA; BEST WESTERN
INTERNATIONAL, INC.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Damon Charles Williams appeals pro se from the district court’s judgment in

his petition to confirm an arbitration award. We have jurisdiction under 28 U.S.C.

§ 1291 and 9 U.S.C. § 16. We review de novo a district court’s decision to vacate

an arbitration award. Lagstein v. Certain Underwriters at Lloyd’s, London, 607


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 634, 640 (9th Cir. 2010). We affirm.

      The district court properly vacated the arbitration award because the record

showed by clear and convincing evidence that the award was procured by fraud.

See 9 U.S.C. § 10(a)(1) (setting forth grounds on which a court may vacate an

arbitration award). Moreover, the fraud was not discoverable by due diligence

before or during the proceeding and was materially related to the submitted issue.

See Pac. & Arctic Ry. & Navigation Co. v. United Transp. Union, 952 F.2d 1144,

1148 (9th Cir. 1991) (providing requirements for establishing fraud).

      The district court did not abuse its discretion by awarding attorney’s fees as

a sanction against Williams or in its determination of the amount of the award. See

Holgate v. Baldwin, 425 F.3d 671, 675-76 (9th Cir. 2005) (setting forth standard of

review and describing grounds for Rule 11 sanctions; a district court does not

abuse its discretion unless its decision is based on an erroneous view of the law or

a clearly erroneous assessment of the evidence); Hudson v. Moore Bus. Forms,

Inc., 836 F.2d 1156, 1163 (9th Cir. 1987) (“The district court has wide discretion

in determining the appropriate sanction for a Rule 11 violation.”).

      We reject as without merit Williams’s contentions that the motion to vacate

was time-barred or filed in an improper venue.




                                          2                                   21-55053
      Appellee Best Western International, Inc.’s request for judicial notice, set

forth in its answering brief, is denied as unnecessary.

      AFFIRMED.




                                          3                                   21-55053